FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


SAM FRANCIS FOUNDATION; ESTATE         No. 12-56067
OF ROBERT GRAHAM; CHUCK
CLOSE; LADDIE JOHN DILL,                  D.C. No.
              Plaintiffs-Appellants,   2:11-cv-08605-
                                         MWF-FFM
                 v.

CHRISTIE’S, INC., a New York
corporation,
                 Defendant-Appellee.



SAM FRANCIS FOUNDATION; ESTATE         No. 12-56068
OF ROBERT GRAHAM; CHUCK
CLOSE; LADDIE JOHN DILL,                  D.C. No.
              Plaintiffs-Appellants,   2:11-cv-08622-
                                         MWF-PLA
                 v.

EBAY, INC., a Delaware corporation,
                Defendant-Appellee.
2           SAM FRANCIS FOUND. V. CHRISTIE’S

 ESTATE OF ROBERT GRAHAM;                   No. 12-56077
 CHUCK CLOSE; LADDIE JOHN DILL,
 individually and on behalf of all             D.C. No.
 others similarly situated,                 2:11-cv-08604-
                  Plaintiffs-Appellants,      MWF-FFM

                   v.
                                               ORDER
 SOTHEBY’S, INC., a New York
 corporation,
                Defendant-Appellee.


                   Filed October 30, 2014


                          ORDER

THOMAS, Circuit Judge:

     Upon the vote of a majority of nonrecused active judges,
it is ordered that this case be reheard en banc pursuant to
Federal Rule of Appellate Procedure 35(a) and Circuit Rule
35-3.

    Judges Wardlaw and Nguyen did not participate in the
deliberations or vote in this case.